DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,10,11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2016-180485.

Regarding claim 1, JP0485’ discloses  a wall lamp attached to both a structure main body(ceiling 10) and a wall surface (ceiling wall 12) covering the structure main body,: a light source(36a); a light source holder(case  31, iron) configured to be attached to the wall surface and hold the light source(fig. 6); and an attachment portion (bolt 40, brass) configured to be attached to the light source holder and the structure main body (fig. 6), wherein the attachment 
Regarding clams 10 and 11, the attachment portion includes a flange portion that projects toward an outer periphery of the light source holder (seat face 41b) and comes into surface contact with the light source holder.

Claim(s) 12,17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2018-14269.

Regarding claim 12,  JP4269’A wall lamp attached to a wall surface having  a substrate (11) on which a light source(LED 21) is mounted; and a light source holder(lamp body 40 and frame body 50) configured to hold the substrate, wherein the light source holder includes: a bottom portion( attachment surface 41) to which the substrate is fixed and that is parallel to the substrate, a sidewall (frame body 50) that is erected on an outer edge of the bottom portion and forms a recess portion together with the bottom portion, and a wall surface fixing portion (flange 53, Para. 0039) that fixes the light source holder to the wall surface on an opposite side of the bottom portion across the sidewall, and the light source mounted on the substrate is accommodated in the recess portion.
Regarding claim 17, a cover member (translucent member 30) having a light transmitting property configured to cover the light source, wherein a light source facing portion of the cover member facing the light source is formed parallel to the bottom portion.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-180485. as applied to claim 1 above, and further in view of JP 2017-139193.

Regarding claim 9, JP0845’dicloses the wall lamp as described in clam 1 but, does not disclose a cover for the wall lamp. JP9193’ discloses a wall lamp and a lamp a cover member having a light transmitting property configured to cover the light source (301, 45). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a cover with a light transmitting property in the device of JP0845’ as taught by JP9193’ since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using a cover with a light transmitting property in the device of JP0845’ as taught by JP9193’ would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular for the purpose of providing the light device with a cover means that transmits light in a predetermined manner outwardly therefrom. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-14269 as applied to claim 12 above, and further in view of  WO 2017/187819.

Regarding claim 13, JP4269’ discloses the light source holder further includes a flange (53). JP4269’ does not disclose the flange projects radially outward from an end portion of the sidewall opposite to a bottom portion side, and the flange portion comes into surface contact with the wall surface. WO7819’ discloses the flange projects radially outward from an end portion of the sidewall opposite to a bottom portion side, and the flange portion comes into surface contact with a wall surface, the wall surface fixing portion is provided in the flange portion. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the flange of JP4269’to project radially outward from an end portion of the sidewall opposite to a bottom portion side, and the flange portion comes into surface contact with a wall surface, the wall surface fixing portion is provided in the flange portion, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the flange of JP4269’ to flange project radially outward from an end portion of the sidewall opposite to a bottom portion side, and the flange portion comes into surface contact with a wall surface, the wall surface fixing portion is provided in the flange portion, as taught by WO7819 would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular in order to fix the light source to secure connection to  the flange at the wall surface. 

Allowable Subject Matter
Claims 2-8,15,16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20220082222 is the publication of the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875